DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to an intranasal delivery device, classified in A61M 15/0003.
II. Claims 7-11, drawn to an intranasal delivery device, classified in A61M 11/007.
III. Claims 12-20, drawn to an ergonomic intranasal delivery device, classified in A61M 2205/586.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed wherein Invention I does not require a handle, a second housing disposed in the handle adjacent the first housing, the second housing defining a second fluid chamber and a second opening, a second dispersing member attached to the second opening, the second dispersing member having a second tube extending into the second fluid chamber, wherein in the first closed state the first valve blocks fluid communication between the first fluid chamber and the first nasal applicator member, and in the second open state the first valve facilitates fluid communication between the first fluid chamber and the first nasal applicator member, a second valve in the first dispersing member, the second valve having a first closed state and a second open state, wherein in the first closed state the second valve blocks fluid communication between the second fluid chamber and the second nasal applicator member, and in the second open state the second valve facilitates fluid communication between the second fluid chamber and the second nasal applicator member, or  an actuator movably connected to the handle, the actuator being movable from a first actuator position to a second actuator position to move the first valve and the second valve to the second open state, which is required of by Invention II and Invention II does not require the housing defining a second fluid chamber separated from the first fluid chamber, the dispersing member having a second tube extending into the second fluid chamber, the first nasal applicator member in fluid communication with the first tube, the second nasal applicator member in fluid communication with the second tube, which is required of by Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed wherein Invention I does not require an ergonomic intranasal delivery device, a main body, the main body having disposed therein a syringe depressor joined to a first syringe and a second syringe, each of which extend out of a housing and into a nasal applicator housing, the nasal applicator housing extending from the main body at a proximal portion and being curved to a distal end, a handle joined to the main body at an angle to the main body, an actuator connected to the handle and elastically biased away from the handle, the first fluid chamber receiving the first syringe and in fluid communication with a first passageway, the second fluid chamber receiving the second syringe and in fluid communication with a second passageway, the first nasal applicator member joined to the nasal applicator housing and in fluid communication with the first passageway, the second nasal applicator member joined to the nasal applicator housing and in fluid communication with the second passageway, or a mechanical linkage between the actuator and the syringe depressor, wherein upon movement of the actuator toward the handle, the syringe depressor is urged in a linear motion, moving the first syringe and the second syringe into the first fluid chamber and the second fluid chamber, respectively, which is required of by Invention III and Invention III does not require the second fluid chamber separated from the first fluid chamber, and an opening, a dispersing member attached to the opening on the housing, the dispersing member having a first tube extending into the first fluid chamber and a second tube extending into the second fluid chamber, a valve in the dispersing member, the valve having a first closed state and a second open state, a first fluid in the first fluid chamber and a second fluid in the second fluid chamber, the first fluid being a first antidote and the second fluid being a second antidote, the first nasal applicator member attached to the dispersing member and in fluid communication with the first tube, the second nasal applicator member attached to the dispersing member and in fluid communication with the second tube, or wherein in the first closed state the valve blocks fluid communication between the first fluid chamber and the first nasal applicator member and the second fluid chamber and the second nasal applicator member, and in the second open state the valve facilitates fluid communication between the first fluid chamber and the first nasal applicator member is open, which is required of by Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed wherein Invention II does not require an ergonomic intranasal delivery device, a main body, the main body having disposed therein a syringe depressor joined to a first syringe and a second syringe, each of which extend out of a housing and into a nasal applicator housing, the nasal applicator housing extending from the main body at a proximal portion and being curved to a distal end, the handle joined to the main body at an angle to the main body, an actuator connected to the handle and elastically biased away from the handle, the first fluid chamber receiving the first syringe and in fluid communication with a first passageway, the second fluid chamber receiving the second syringe and in fluid communication with a second passageway, the first nasal applicator member joined to the nasal applicator housing and in fluid communication with the first passageway,  45the second nasal applicator member joined to the nasal applicator housing and in fluid communication with the second passageway, or a mechanical linkage between the actuator and the syringe depressor, wherein upon movement of the actuator toward the handle, the syringe depressor is urged in a linear motion, moving the first syringe and the second syringe into the first fluid chamber and the second fluid chamber, respectively, which is required of by Invention III and Invention III does not require a first housing disposed in the handle, the first housing defining a first opening, the first nasal applicator member joined to the handle, a second housing disposed in the handle adjacent the first housing, the second housing defining a second fluid chamber and a second opening, the second nasal applicator member joined to the handle, a first dispersing member attached to the first opening, the first dispersing member having a first tube extending into the first fluid chamber,  43a second dispersing member attached to the second opening, the second dispersing member having a second tube extending into the second fluid chamber, a first valve in the first dispersing member, the first valve having a first closed state and a second open state, wherein in the first closed state the first valve blocks fluid communication between the first fluid chamber and the first nasal applicator member, and in the second open state the first valve facilitates fluid communication between the first fluid chamber and the first nasal applicator member, a second valve in the first dispersing member, the second valve having a first closed state and a second open state, wherein in the first closed state the second valve blocks fluid communication between the second fluid chamber and the second nasal applicator member, and in the second open state the second valve facilitates fluid communication between the second fluid chamber and the second nasal applicator member, a first fluid in the first fluid chamber, the first fluid being a first antidote, a second fluid in the second fluid chamber, the second fluid being a second antidote, the first nasal applicator member attached to the first dispersing member, the second nasal applicator member attached to the second dispersing member, or an actuator movably connected to the handle, the actuator being movable from a first actuator position to a second actuator position to move the first valve and the second valve to the second open state, which is required of by Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
Species A: Figs. 1-2 and 4
Species B: Fig. 3
Species C: Fig. 5
Species D: Figs. 6-7
Species E: Fig. 8
Species F: Fig. 9
Species G: Fig. 10
Species H: Fig. 11
Species I: Fig. 12
Species J: Fig. 13
Species K: Fig. 14
Species L: Figs. 15-19
The species are independent or distinct because they include patentably distinct structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁        the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁        the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁        the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made to Paul Ulrich on 8/3/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/             Examiner, Art Unit 3783  

/BRANDY S LEE/             Primary Examiner, Art Unit 3783